280 F.2d 430
Ray Joe BOLLINGv.UNITED STATES of America.
No. 6328.
United States Court of Appeals Tenth Circuit.
February 16, 1960.

Appeal from the United States District Court for the Western District of Oklahoma.
Joseph P. Jenkins, Kansas City, Kan., for appellant.
Paul W. Cress, U. S. Atty., and Jack R. Parr, Asst. U. S. Atty., Oklahoma City, Okl., for appellee.
Before MURRAH, Chief Judge, and BREITENSTEIN, Circuit Judge.
PER CURIAM.


1
Docketed and dismissed on motion of appellee for failure of appellant diligently to prosecute.